Respondent's petition for a rehearing contends that in reversing the judgment in this case appellants have been afforded redress which under the statute should only be granted on an appeal from a judgment on a verdict and the appeal herein is from the final order of condemnation, and that this decision is precedent for the review of issues after a judgment of condemnation has become final by failure to take an appeal therefrom. This conclusion and its use as a supporting premise for respondent's contention is incorrect in this: that no valid judgment of condemnation was ever entered because the correction of the mistake in the purported judgment of condemnation as made by respondent, the history thereof being contained in State v. Styner, 57 Idaho 144, 63 P.2d 152, was wrong. (Wilcox v. Wells, 5 Idaho 786, 51 P. 985; Wyllie v.Kent, 28 Idaho 16, 152 P. 194; Donahoe v. Herrick, 44 Idaho 560,260 P. 150.)
However, no good purpose would have been served by having the judgment sent back for correct reformation since there is now no dispute as to what the correct judgment should have been and only expense and delay would have resulted. Appellants however were mislead to their injury by the incorrect method of changing the judgment and respondent may not now take advantage thereof to the appellants' detriment. Because of this initial error on the part of respondent herein, the court has considered the judgment from which this appeal was taken and which correctly recited what should have been in the first judgment, as the final judgment for the purposes of this appeal. The condition of the record herein for which respondent was primarily responsible, is the reason for the decision herein.
Petition for rehearing denied.
Morgan, C.J., and Holden, Ailshie, and Budge, JJ., concur. *Page 248